                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            VALDOSTA DIVISION


UNITED STATES OF AMERICA

v.                                             Case No. 7:18-CR-34 (HL)

BALBINO PEREZ,

      Defendant.

                                    ORDER

      Before the Court is Defendant Balbino Perez’s Motion for Modification of

Sentence. (Doc. 59). On October 23, 2019, the Court sentenced Defendant to a

term of imprisonment of 10 months. (Doc. 53). Defendant did not appeal his

sentence. After Defendant entered the Bureau of Prisons to begin serving his

sentence, the mother of Defendant’s two minor children initiated custody

proceedings, claiming that Defendant committed acts of family violence against

her and the children. (Doc. 59, ¶ 3). Defendant requests that the Court modify his

sentence to permit him to serve the remainder of his sentence on house arrest so

that he may defend himself in the ongoing custody case. (Id. at ¶ 5). For the

following reasons, Defendant’s motion is denied.

      Once a term of imprisonment has been imposed, a district court does not

have the inherent authority to modify the sentence. United States v. Moreno, 421

F.3d 1217, 1219 (11th Cir. 2005); United States v. Phillips, 597 F.3d 1190, 1194-

95 (11th Cir. 2010) (“The authority of a district court to modify an imprisonment
sentence is narrowly limited by statute.”). Under 18 U.S.C. § 3582(c), a district

court may not modify a term of imprisonment once it has been imposed except:

(1) upon motion of the Director of the Bureau of Prisons; (2) when “expressly

permitted by statute or by Rule 35 of the Federal Rules of Criminal Procedure”;

or (3) when the “term of imprisonment [is] based on a sentencing range that has

subsequently been lowered” by an amendment to the Sentencing Guidelines.

See 18 U.S.C. § 3582(c).

      Defendant’s motion does not fall within any of the categories authorized by

§ 3582(c). Having identified no other statute or rule that otherwise would afford

the Court the authority to grant Defendant the relief requested, the Court finds

that it is without jurisdiction to modify Defendant’s sentence. Defendant’s motion

is accordingly DENIED.

      SO ORDERED this 11th day of February, 2020.


                                            s/ Hugh Lawson________________
                                            HUGH LAWSON, SENIOR JUDGE

aks




                                        2
